Citation Nr: 0639963	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  02-06 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred between February 16 and 
February 19, 2002.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1961 to May 1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2002 decision by the Network Authorization 
Office (NAO) of the above Department of Veterans Affairs (VA) 
Medical Center (MC), which found that the veteran was not 
entitled to payment or reimbursement of the cost of private 
medical treatment incurred between February 16 and 19, 2002.  
In March 2003, this case was remanded to the NAO for 
additional development.  A second remand for development was 
issued in December 2005.  The case is again before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The care and services rendered to the veteran at a non-VA 
medical facility from February 16 to February 19, 2002, were 
not authorized in advance and were not for the purpose of 
treating an adjudicated service-connected disability.

2.  The veteran was entitled to benefits under Medicare, 
which is a health plan contract as defined by law, at the 
time he received the above treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred at a private medical 
facility from February 16 to February 19, 2002, are not met.  
38 U.S.C.A. §§ 1725, 1728 (West 2002 & 2006); 38 C.F.R. 
§§ 17.120, 17.1000-.1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, enhanced the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2006)).

The Secretary of Veterans Affairs has issued implementing 
regulations, setting out specific duties for notifying and 
assisting claimants in developing evidence.  38 C.F.R. 
§§ 3.156(a), 3.159, 3.326(a) (2006).  Those regulations, 
however, are applicable only to claims governed by 38 C.F.R. 
Part 3; thus, they do not apply to the present case, in which 
the governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

The various judicial precedents pertaining to VCAA 
requirements on claims for disability compensation, see, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 
No. 02-1077 (Vet. App. Dec. 21, 2006), do not come into play 
here, as they do not govern claims under Part 17 of VA's Code 
of Federal Regulations.

II.  Applicable laws and regulations

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2006).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law No. 106-177, 113 Stat. 1556 (1999).  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

(a)  The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b)  The claim for payment of reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f)  The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  [pertains to work-related injuries, not 
relevant here]

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The basic facts are not in dispute in this case.  On February 
16, 2002, the veteran was admitted to a private facility with 
complaints of chest pain, which was accompanied by severe 
bradycardia.  On the 18th, he underwent a cardiac 
catheterization which showed that the anterior descending 
branch had a very critical narrowing immediately distal to 
the diagonal branch.  A stent was placed in the anterior 
descending branch.  He was discharged on the 19th.  The 
diagnosis was cardiac infarction.  

The Board notes that the veteran is not service-connected for 
any disabilities.  The record also reflects that a great deal 
of the medical expenses incurred during this period of 
hospitalization were covered by Medicare.  However, there was 
still a remaining balance which was unpaid.  In June 2006, 
the claim for payment or reimbursement was denied by the NAO 
of the VAMC, on the basis that the veteran had a health-plan 
contract for the payment, in part, of those private expenses.

It is neither contended, nor suggested by the record, that 
the veteran had any prior authorization from VA to receive 
the medical care he was provided from February 16 to February 
19, 2002.

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that the care and services rendered were 
either for an adjudicated service-connected disability, or 
for a non-service-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran who has a 
total disability, permanent in nature, resulting from a 
service-connected disability, or for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2006) [formerly § 17.48(j) (2000)]; and the 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; no VA 
or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  If any one of the foregoing 
requirements is lacking, the benefit sought may not be 
granted.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 
17.120 (2006); Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case there is no indication that the medical 
treatment the veteran received from February 16 to 19, 2002, 
was for a service-connected disability.  Thus, he fails to 
meet the first of the three criteria under 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120 for entitlement to reimbursement or 
payment by VA of the cost of unauthorized medical treatment.  

As noted above, payment or reimbursement for emergency 
services for non-service-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1003 (West 2002 & Supp. 2006).  

As noted previously, the evidence of record indicates that 
the veteran has health care coverage under Medicare.  The 
definition of a health-care contract includes such an 
insurance plan.  38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. 
§ 17.1001(a)(2).  Thus, the criteria for reimbursement for 
the reasonable value of emergency treatment under the 
provisions of 38 U.S.C.A. § 1725 and its implementing 
regulations are not met.  Consequently, the law and 
regulations in this case are dispositive, and prohibit the 
payment or reimbursement requested by the veteran.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), requiring 
denial in such a situation on the basis of a lackof legal 
merit.

As noted, a portion of the expenses for the veteran's 
treatment has already been paid under the Medicare program.  
The fact that the bills from this treatment were not covered 
completely is not relevant under the foregoing statute and 
regulation.  Accordingly, the Board concludes that the 
criteria for reimbursement of unauthorized medical expenses 
under 38 U.S.C.A. §§ 1725 and 1728 are not met.


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred between February 16 and 
February 19, 2002, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


